DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 21 Sep 2021.

Amendments Received
Amendments to the claims were received and entered on 20 Dec 2021.

Status of the Claims
Canceled: 2
Examined herein: 1 and 3–32

Response to Applicant's Interview Summary
In the reply of 20 Dec 2021, Applicant states that "The Examiner suggested modifying claims 29 and 30 and proposed claim 31 to call for 'administering' the recommendation regarding carbohydrate intake or insulin dosages" (p. 12).  This is not consistent with the examiner's interview notes.  As stated in the examiner's interview summary of 27 Dec 2021, the examiner recommended "amending the claims to recite a step of actually administering insulin or carbohydrate", as opposed to "administering a recommendation".  While Applicant may consider "a recommendation" to be synonymous with "insulin or carbohydrate", this interpretation is not consistent with the plain meaning of the claim terms when read in light of the specification.

Withdrawn Rejections
The rejection of claims 1, 3–11, 16, 17, 23–25 and 28–30 under 35 USC § 103 over Kamath, Mault and Flanders is hereby withdrawn in view of Applicant's amendments, and persuasive argument that none of these references teaches "the follow-up safety check is performed at a time … a specific predefined time period" (Reply of 20 Dec 2021, pp. 14–15).  Consequently, the rejections under 35 USC § 103 of claims 17–20 over Kamath, Mault, Flanders and Sher; and of claims 21 and 22 over Kamath, Mault, Flanders and Ray are also withdrawn.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 29–32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29 and 30 recite "administering a recommendation".  "Words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification" (MPEP 2111.01).  By its plain meaning, a "recommendation" is simply information or an instruction, and "administering" refers to the process of delivering a bioactive substance (e.g. a drug) to a subject — both of these meanings are consistent with the use of the terms throughout the specification.  Neither the claim nor the specification suggests how to administer a recommendation, so the claim does not particularly point out the subject matter of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3–32 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
The rejection of claims 1 and 3–30 is maintained from the previous Office action.  Newly-presented claims 31 and 32 have been added to this ground of rejection.  Minor revisions have been made to address claims 29 and 30.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, certain methods of organizing human activities, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of monitoring a blood glucose characteristic.
In claims 1, 12 and 13, steps of evaluating, analyzing or organizing information recited in the claims include "providing a first set of event specific characteristics of a continuous blood glucose monitoring assigned to a first event"; "a second set of event specific characteristics of the continuous blood glucose monitoring assigned to a second event"; "performing a safety check by comparing the set of event specific characteristics …"; "generating … a warning signal indicating one of an event activity related to the selected event …".

In claim 12, methods of organizing human activities include "suggesting to the user to change the event specific characteristics of an event".  In the same claim, mathematical operations include "a statistical evaluation of data corresponding to a plurality of past selections of the event"; "comparing the slope and value of the blood glucose value data with predefined limits".  In the same claim, steps of evaluating, analyzing or organizing information include "determination of whether the blood glucose value data generated during the event represents an undesirable condition for the user"; and "monitoring whether the blood glucose values remain between the upper bound and lower bound for the duration of the event".
In claim 13, steps of evaluating, analyzing or organizing information include "the selected event is selected at least one or more hours in advance of the beginning of the event"; and "adjusting the limit values in a pre-event time period immediately preceding the beginning of the event".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 1 recites additional elements that are not abstract ideas: "a monitor apparatus provided with a processor, a memory, a data interface, an input device, and a signaling device".  These generic electronic apparatus structures implement the abstract idea, as well as generic data communication functions including "communicating [] blood glucose value data to the monitor apparatus"; "providing the blood glucose value data and/or characteristic values derived from the blood glucose value data to the processor"; and "receiving user input via the input device".  Claim 13 claims this apparatus and the same functions recited in claim 1.  Claim 12 is directed to "a computer program product … stored on a 
Claims 1 and 13 also recite the non-abstract elements of "using a glucose sensor to continuously measure a glucose level of a user and produce a signal comprising blood glucose value data corresponding to the continuously measured glucose level" and "a follow-up safety check".  Adding the steps of continuously measuring blood glucose — the "follow-up safety check" is such a measurement (specification ¶ 0031) — to the abstract idea imposes no meaningful limits on how the abstract idea is performed or implemented.  Similarly, adding the abstract idea to the step of continuously measuring blood glucose does not impose any meaningful limits on how the step of blood glucose measurement is performed.  The continuous blood glucose measurements are nothing more than input data for the abstract idea.  Hence, these steps constitute insignificant extrasolution activity that merely gather the data on which the abstract idea operates.  They do not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).
Claims 1 and 13 also recites the non-abstract element of "outputting an output signal according to the warning signal or the safety signal …" and outputting "a help signal".  Outputting the result of the abstract idea is quintessential insignificant extrasolution activity.
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea using a generic electronic data processing apparatus are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
As explained above, the generic steps of monitoring blood glucose and outputting results constitute insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of i.e. measuring blood glucose levels).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 20 Dec 2021, Applicant asserts "that claims 1 and 13, and all remaining claims which depend therefrom, are directed toward eligible subject matter as explained in the July 15, 2021 Amendment and Response" (p. 13).
These arguments were found unpersuasive for reasons of record.
Applicant further argues that "claims 29–32 all call for, inter alia, administering a recommendation …. Consequently, claims 29–32 are all directed toward eligible subject matter" (p. 13).
As explained above, "administering a recommendation" is not a practical step, because "a recommendation" is information, not "a particular treatment or prophylaxis for a disease or medical condition".  "Administering a recommendation" regarding a treatment is not synonymous with, or equivalent to, administering the treatment itself.
The arguments are therefore unpersuasive, so the rejection is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath, et al. (US 2009/0192751); Mault, et al. (US 2003/0208113); and Sher (US 2008/0228055).
This rejection is maintained verbatim from the previous Office action.
Claim 12 is directed to a computer program product that implements the following functions:
a.	"providing a first set of event specific characteristics …"
b.	"using a glucose sensor device to continuously measure a glucose level …"

d.	"providing the blood glucose value data …"
e.	"performing a safety check …"
f.	"generating a warning signal …"
g.	"optimizing the performance of the monitor apparatus by"
h.	"suggesting to the user to change the event specific characteristics of an event …"
j.	"a statistical evaluation of data corresponding to a plurality of past selections of the event"
k.	"comparing the slope and value of the blood glucose value data with predefined limits … [that] vary as a function of time"
l.	"monitoring whether the blood glucose values remain between the upper bound and lower bound for the duration of the event"
With respect to claim 12, Kamath teaches software that implements the following functions (0346):
a.	includes various distinct processing modes that correspond to different user activities and describe parameters related to the user's blood glucose during that activity (0575; 0585)
b.	monitors the user's blood glucose using a continuous glucose sensor (0303)
c.	receives blood glucose measurements from the glucose sensor (0567)
d.	provides the measurements to the processor, possibly after processing (0568)
e.	predicts future blood glucose level and compares the predicted level to a hypoglycemia threshold (0571)
f.	triggers an alarm "for conditions such as present and/or predicted hyper- and hypoglycemic conditions" (0349); predicted hypoglycemic conditions occur when the 
g–j.	—
k.	compares the predicted blood glucose level to predefined thresholds (0572), including rate-of-change (i.e. "slope") thresholds
l.	continuously estimates future blood glucose levels, with alerts triggered "during a time of existing or approaching clinical risk to a patient" (0352)
Kamath does not teach that the warning signal "indicat[es] one of an event activity related to the selected event shall not be started …" or that the safety signal "indicat[es] that it is safe to start the event activity …".
Mault teaches "a system for assisting a person to maintain a blood glucose level between predetermined limits" (Abstract).  This system "allow[s] the person to investigate the effects of medication (such as insulin), activity (such as exercise), and new meal plans (such as modified recipes) on the effect of projected blood glucose" (0134).  "If projected blood glucose levels fall below a lower acceptable limit", the system can suggest various actions to the user (0135), including suggesting insulin doses (0159).  A specific use of the system is that it "facilitates the planning of a safe exercise program" (0023).  If the system predicts that the user will experience hypoglycemia during exercise, the system can suggest "adjustments so as to avoid the onset of hypoglycemia" (0023), including "cancellation or rescheduling of fitness programs" (0139).  Such adjustments constitute "a warning signal indicating [] an event activity related to the selected event shall not be started".  Conversely, if the system predicts that the user will not experience hypoglycemia during exercise, that constitutes "a safety signal indicating that it is safe to start the event activity related to the selected event".  Mault teaches that "an audible alert can sound if projected or actual blood glucose levels deviate from a predetermined range" (0106).

Likewise, both Kamath and Mault teach alerting the user if the user's blood glucose level is predicted to be out of bounds in the future.  The user continues the activity into the future; the relevant blood glucose level in the continuation of the activity is the predicted measurement.  Hence, the combination of Kamath and Mault teach safety criteria based on predicted future blood glucose measurements, when the user is already engaging in the activity; these constitute "adherence criteria which define if it is safe to continue an event".
Kamath also does not teach "optimizing the performance of the monitor apparatus" using "a statistical evaluation of data corresponding to a plurality of past selections of the event".
Mault further teaches that "a glycemic response model for a person … can be modified for improved accuracy by comparison with actual measurements of blood glucose" (0066), which constitutes "optimizing the performance of the monitor apparatus" using "a statistical evaluation of data corresponding to a plurality of past selections of the event".
The combination of Kamath and Mault does not teach using "predefined limits defining an upper bound and a lower bound … [that] vary as a function of time".
Sher teaches a system for monitoring blood glucose, predicting future blood glucose values, and warning the user when hypoglycemia or hyperglycemia is predicted.
Sher teaches that the warnings are generated using "fluctuating blood glucose notification threshold profiles" that "compare a current blood glucose concentration value with a corresponding upper blood glucose concentration threshold value and with a corresponding lower blood glucose 
With respect to claim 26, Kamath teaches that hypoglycemia for an event can be predicted by comparing the predicted value(s) to one of a plurality of different threshold values at different time scales (0571).
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Mault — that a blood glucose management system can include specific instructions to the user regarding the safety of an activity based on predicted blood glucose levels resulting from that activity — and modified the system of Kamath to include such user instructions based on predicted blood glucose levels and associated activity modes.  Given that both Kamath and Mault are directed to systems that help users manage their blood glucose, that the modification requires only presenting specific instructions to the user, and that both Kamath and Mault teach presenting appropriate information to the user based on predicted blood glucose levels — hypoglycemia in particular — said practitioner would have readily predicted that the modification would successfully result in a system that monitors a patient's blood glucose and warns them not to start or continue with an activity if they are likely to experience hypoglycemia.
prima facie obvious.

Response to Arguments - Rejections Under 35 USC § 103
In the reply filed 20 Dec 2021, Applicant argues that "claims 12 and 26 both depend from base claim 1" (p. 16).
Claim 12 does not depend on claim 1.  The inventions are in different statutory classes: claim 1 is directed to a method; claim 12 is directed to the structure of "a computer program product for use in performance of the method of claim 1".  The clause "for use in performance of the method of claim 1" is a non-limiting description of the intended use of the computer program product, which refers to claim 1 as providing further description of the intended use.  The computer program product of claim 12 has its own orthogonal set of limitations, none of which limit the scope of the method of claim 1.  Claims 1 and 12 are separate, independent claims, and as explained above, claims 12 and 26 are prima facie obvious over the combined teachings of Kamath, Mault and Sher.
The arguments are therefore unpersuasive, so the rejection is maintained.
Conclusion
No claim is allowable.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631